IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45441

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 452
                                               )
       Plaintiff-Respondent,                   )   Filed: May 15, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
TANNER LEE GOFORTH,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order revoking probation and executing the original sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Tanner Lee Goforth pleaded guilty to attempted robbery. I.C. §§ 18-6501, 18-306, 18-
204. The district court sentenced Goforth to a unified fifteen-year sentence, with five years
determinate, but after a period of retained jurisdiction, suspended the sentence and placed
Goforth on probation. Subsequently, Goforth admitted to violating the terms of the probation,
and the district court consequently revoked probation and ordered execution of the original




                                               1
sentence. Goforth filed an Idaho Criminal Rule 35 motion which the district court denied.
Goforth appeals, contending that the district court abused its discretion in revoking probation. 1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court considered incorrect information or abused its discretion in revoking
probation.   Therefore, the order revoking probation and directing execution of Goforth’s
previously suspended sentence is affirmed.




1
        Although Goforth claims in his appellant’s brief that the district court abused its
discretion by denying his Idaho Criminal Rule 35 motion, he offers no argument or authority to
support his assertion. A party waives an issue on appeal if either authority or argument is
lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996).


                                                 2